Case 3:19-mj-00024-KI\/| Document 1 Filed 04/01/19 Page 1 of 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT CoURT

for the l
l\/Iiddle District of Pennsylvania

 

_ United States of America )
v. ) _
Corbin KAUFF|V|AN ) ~Case No. " l . ` -'
z ~ » witt
) ,
` Defendant(s)
CRIMINAL COMPLAINT

I, the eomplainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ` |V|arch 7, 2019 ' in the COunty Of ' CarbOn \ in the
' I\/|idd|e District of Pennsy|vania , the defendant(s) violated: `

Code Section _ O]j‘ense Description
18 USC 875(0) Transmission in interstate commerce of any threat to injure the person of
another. ‘ .

This criminal complaint is based on these facts:

See attached affidavit

\:I Continued on the attached sheet.

 

/ Compch ’s signature

Specia| Aqent Joseph A. Traino, Jr., FB|
Printea' name and title

Sworn to before me and signed in my presence._

Dare: 03/30/20'19 ‘ l w ul

 

Jua'ge ’s signature

Printed name and title

City and stare §qu i PA HoN KARoLlNE MEHALCH|CK

